FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                   _____________________________

                           No. 1D16-2077
                   _____________________________

GREGORY WOODEN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                   _____________________________


On appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

                            April 18, 2018

PER CURIAM.

    Gregory Wooden appeals his conviction for possession of
narcotics, arguing that the traffic stop that led to his arrest was
unconstitutionally prolonged in order to perform a dog sniff search.

     At approximately midnight on September 30, 2015, Wooden
was driving on I-75 when he was pulled over by an officer due to
an improper lane change that cut off a semi-truck. At the initiation
of the traffic stop, the officer called for a K-9 unit to perform a sniff
search of the exterior of Wooden’s car. After its arrival
approximately sixteen minutes later, and twenty minutes into the
stop, the dog alerted to the presence of narcotics, and Wooden was
placed under arrest and charged with possession of a controlled
substance without a prescription. Wooden moved to suppress the
evidence, arguing that the original traffic stop that led to his arrest
was prolonged in order to perform the dog sniff search, contrary to
the dictates of Rodriguez v. United States, 135 S. Ct. 1609 (2015).
The trial court denied the motion, stating that Wooden was “not
unreasonably detained during the traffic stop as [the officer] was
still in the process of issuing a written warning to the Defendant
while the narcotics K-9 alerted to the Defendant’s vehicle.”
Appellant pled nolo contendere to the possession charge, but
reserved his right to appeal the denial of the dispositive motion.

      In its oral pronouncement, the trial court found that the traffic
stop was delayed, characterizing it as “de minimis” and a “very
little” delay. As Wooden points out on appeal, the decision in
Rodriguez does not frame the quantum of permissible delay in
these terms. Rather, the “critical question . . . is not whether the
dog sniff occurs before or after the officer issues a ticket, . . . but
whether conducting the sniff ‘prolongs’—i.e., adds time to—‘the
stop.’” 135 S. Ct. at 1616.

     Because the trial court concluded that time was added, which
delayed the traffic stop before the dog sniff was performed, it was
necessary for the trial court to make a baseline finding that the
officer had reasonable suspicion to detain Wooden for the
prolonged period during which the sniff occurred. Although an
officer “may conduct certain unrelated checks during an otherwise
lawful traffic stop. . . ., he may not do so in a way that prolongs the
stop, absent the reasonable suspicion ordinarily demanded to
justify detaining an individual.” Id. at 1615. Because reasonable
suspicion was not addressed below, and because there is no basis
in the record to conclude that reasonable suspicion existed to
justify prolonging the stop in accordance with Rodriguez, we
REVERSE the trial court’s order denying Wooden’s dispositive
motion to suppress and REMAND with instructions to vacate his
conviction. See Maldonado v. State, 992 So. 2d 839, 843 (Fla. 2d
DCA 2008).

RAY, MAKAR, and WINSOR, JJ., concur.
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.

                                  2
               _____________________________

Andy Thomas, Public Defender, Richard M. Bracey, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                            3